 Case 1:21-cv-00511-LPS Document 20 Filed 07/03/21 Page 1 of 1 PageID #: 181




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE
MITCHELL DENHAM, et al.
                                                   )
             Plaintiffs                            )
v.                                                 )
                                                   )
BETHANY HALL-LONG, et al.                          )
                                                   ) C.A. No. 21-0511-LPS
             Defendants                            )

                    NOTICE OF VOLUNTARY DISMISSAL

       Plaintiffs, Mitchell L. Denham, Donna Austin, Kimberley Lake, Jennifer

 Rambo and John Rigby II, by and through undersigned counsel, and pursuant to

 Federal Rules of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily dismisses the

 above-identified action.


                                            LAW OFFICES OF MURRAY,
                                            PHILLIPS & GAY


                                            /s/ Julianne E. Murray
                                            Julianne E. Murray, Esquire
                                            Bar ID 5649
                                            215 E. Market Street
                                            Georgetown, DE 19947
                                            (302) 855-9300
                                            julie@murrayphillipslaw.com
                                            Attorney for Plaintiff
Dated: July 3, 2021
